Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application, filed 4/5/2019, claims priority to U.S. Provisional Application Ser. Nos. 62/653,821, filed 4/6/2018; 62/796,832, filed 1/25/2019; and 62/796,842, filed 1/25/2019. 
Election/Restrictions
Claims 1-20 are pending in the application. Applicants’ election without traverse of Group I, claims 1-11, in the reply filed on 1/21/2021 is acknowledged. Accordingly, claims 12-20 are withdrawn, as drawn to non-elected inventions.
This application is in condition for allowance except for the presence of withdrawn claims 12-20.   Accordingly, claims 12-20 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not contain any disclosure or suggestion of a method of making an enzyme membrane comprising making an aqueous polyurethane emulsion and an acrylic polyol emulsion, mixing the two to make a base emulsion, and adding an enzyme to make an enzyme/base emulsion.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Claims 1-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657